UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6144



EMANUEL EDWARD BUTLER, JR.,

                                            Petitioner - Appellant,

          versus


THOMAS R. CORCORAN; J. JOSEPH CURRAN, JR., the
Attorney General of the State of Maryland,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-98-
2992-MJG)


Submitted:   June 22, 1999                   Decided:   July 8, 1999


Before WILLIAMS and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Emanuel Edward Butler, Jr., Appellant Pro Se. Ann Norman Bosse,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Emanuel Edward Butler, Jr., seeks to appeal the district

court's   order   denying   relief   on   his   petition   filed   under    28

U.S.C.A. § 2254 (West 1994 & Supp. 1999).           We have reviewed the

record and the district court's opinion and find no reversible

error.    Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.                 See

Butler v. Corcoran, No. CA-98-2992-MJG (D. Md. Jan. 28, 1999).              We

deny Butler’s motion for the preparation of a transcript at Gov-

ernment expense.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the Court and argument would not aid the decisional process.




                                                                   DISMISSED




                                     2